DETAILED ACTION
The Amendment filed 11/15/22 has been entered.  Claims 1-20 are currently pending.  In light of substantive amendments, primarily to now independent claims 18 and 20, revised 103 rejections of all pending claims are detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Ekeroth in view of Crewson
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ekeroth (U.S. Patent No. 6,105,730) in view of Crewson (U.S. Patent No. 5,762,165) (previously cited).  Ekeroth is directed to a brake lining wear indicating device.  See Abstract.  Crewson is directed to a stroke indicator.  See Abstract.
Claim 1: Ekeroth discloses an automatic slack adjuster [Fig. 1] for braking systems of automotive vehicles, in particular for drum brakes of commercial vehicles [see col. 2, line 38], the slack adjuster comprising: a lever (1) configured to be operatively coupled to a push rod of a brake actuator [see col. 2, lines 39-40 (“push rod of a…brake cylinder”)], and further configured to pivot about a rotational axis [see Fig. 2 (axis of 2)] when actuated by the push rod, the rotational axis having a predetermined fixed location relative to the vehicle, a stroke indicator label (11) arranged on the lever and configured to designate, for the automatic slack adjuster, a predetermined zero stroke position, a working stroke range, and an overstroke range [see col. 2, lines 58-62 (sensor 7 provides an “indication of…the stroke”); col. 3, lines 1-14 (cover 11 located on lever 2, provided with sensing elements 15)], and a stroke indicator element (10) that is configured to indicate the current stroke level of the automatic slack adjuster between the predetermined zero stroke position, the working stroke range, and the overstroke range on the indicator label via relative movement between the stroke indicator element and the stroke indicator label [see col. 2, lines 58-66 (“disc 10 is rotatable in relation to its housing”); col. 3, lines 10-67], wherein the stroke indicator element is positioned on the automatic slack adjuster such that the lever pivots relative to the stroke indicator element about the rotational axis [see Figs. 1, 3; col. 3, lines 1-9 (“sensor 7 mounted on the end of the shaft 2”)], and wherein the stroke indicator element includes a mounting interface (3, 4) configured to attach the stroke indicator element to a fixed location relative to the vehicle [see col. 2, lines 52-57 (control arm 3 rotatable relative to lever 1 and “connected to a fixed arm 4, attached to the vehicle underframe”)].  See Figs. 1, 3. 
Ekeroth discloses all the limitations of this claim except that the indication of stroke makes use of relative rotational position of magnetic elements (and then electronically outputted), rather than a clear “visual” indication on the adjuster itself.  Crewson similarly discloses a slack adjuster (12), with a lever (24) coupled to a push rod (16) of a brake actuator (18), including a stroke indicator label (64a, 70, 72) and a stroke indicator element (66) configured to visually indicate the current stroke level of the slack adjuster between a zero stroke position, a working stroke range and an overstroke range [see Fig. 1; col. 4, lines 31-45].  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use the Crewson “visual” indicating label and element because this permits a user to easily visually inspect the slack adjuster itself without having to rely on circuitry, which may be more expensive, intricate or subject to failure.  The relative position of the Ekeroth magnetic elements (15) effectively provides a visual indication [see, e.g., col. 3, lines 45-60 (Table)], but the Crewson indicator label provides a clearer, more user-friendly, means for ascertaining a particular stroke range. 
Claim 2: Crewson discloses that the stroke indicator label includes a label plate that is non-releasably fixed to the lever.  See Fig. 1.  The label in Ekeroth is also non-releasably fixed to the lever.  See Fig. 1. 
Claim 3: Crewson discloses that the stroke indicator element includes a pointer needle (80a) extending in a radial direction towards the stroke indicator label.  See Fig. 1. 
Claim 4: Crewson discloses that the stroke indicator element includes a control arm (80b) extending in a radial direction towards the mounting interface.  See Fig. 1. 
Claim 5: Ekeroth discloses that the stroke indicator element includes a positioning collar (10’) that extends in an axial direction corresponding to the rotational axis and is arranged concentrically around the rotational axis.  See Fig. 1; col. 3, lines 1-9. 
Claim 6: Ekeroth discloses that the positioning collar engages a correspondingly shaped recess of the lever.  See Fig. 1; col. 3, lines 1-9 (“…is designed to fit on the splines of the S-cam shaft…extending out from the brake lever”). 
Claim 7: Ekeroth discloses that the rotational axis is coaxial to a brake shaft (2) of a braking system.  See Fig. 1. 
Claim 8: Ekeroth discloses that the positioning collar includes a plurality of positioning teeth that are distributed circumferentially around the collar.  See Fig. 1; col. 3, lines 1-9 (mating with splines). 
Claim 9: Ekeroth discloses that the mounting interface includes a mounting bracket (3, 4) configured to fasten the stroke indicator element to an axle or swingarm of the vehicle.  See Fig. 1.  
Claim 10: Ekeroth discloses that the mounting bracket or the stroke indicator element includes a first elongate hole extending in a radial direction relative to the rotational axis for adjusting the radial position of the mounting bracket relative to the rotational axis, and the other of the mounting bracket or the stroke indicator element includes a protruding feature that is dimensioned correspondingly to the elongate hole and extends into the first elongate hole.  See Fig. 1 (at 9, 11, or at 11’). 
Claim 11: Ekeroth discloses that the stroke indicator element includes the first elongate hole and the mounting bracket includes a second elongate hole extending orthogonally or tangential to the first elongate hole for adjusting the rotational position of the stroke indicator element.  See Fig. 1 (at 9, 11, or at 11’).  
Claim 12: Crewson discloses that the pointer needle includes a tip portion (180) that is offset relative to a base portion (174) of the pointer needle, wherein the tip portion is offset in a direction toward the indicator label.  See Fig. 5. 
Claim 13: Ekeroth discloses that the stroke indicator element is mechanically isolated from the lever to prevent moving of the pointer needle together with pivoting movement of the lever.  See Fig. 1; see col. 2, lines 58-66 (“disc 10 is rotatable in relation to its housing”).  Upon modifying with Crewson, this would include a “pointer needle” element, as discussed in claim 3 above. 
Claim 14: Ekeroth discloses that the lever defines a housing for a slack adjuster mechanism disposed therein.  See Fig. 1. 
Claim 15: Ekeroth discloses that the protruding feature is circumferentially adjustable and releasably fixable relative to the mounting bracket (3, 4).  See Figs. 1, 3 (9, 11 or 11’).  
Claim 16: Ekeroth discloses that the protruding feature is radially shiftable within the first elongate hole.  See Figs. 1, 3 (9, 11 or 11’). 
Claim 17: Crewson discloses that pivoting movement of the lever relative to the stroke indicator element alters a visible indication of the stroke indicator element at the stroke indicator label.  See col. 4, lines 31-45. 
Claims 18-20: Ekeroth further discloses the more explicitly recited limitations that the stroke indicator element includes a mounting interface (3, 4) attached to a fixed location relative to the brake mechanism, wherein the stroke indicator remains in a fixed position relative to the brake mechanism when the lever pivots about the rotational axis.  See Figs. 1, 3; col. 3, lines 1-9 (“sensor 7 mounted on the end of the shaft 2”); col. 2, lines 52-57 (control arm 3 rotatable relative to lever 1 and “connected to a fixed arm 4, attached to the vehicle underframe”).  Ekeroth further discloses that a cam shaft (2) of the brake mechanism is coaxial with the rotational axis and coupled to the slack adjuster.  See Fig. 1.  Crewson discloses an axle or swingarm (20) along with a wheel mounted thereto (inherent).  See Fig. 1. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                         November 18, 2022